Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment dated February 11, 2022. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nigam et al (2010/0110589).
The reference in figs 1 and 2 discloses a data storage system comprising: a data storage foil mounted within the data storage system, the data storage foil having at least one data storage surface, wherein the data storage foil is an independent data storage medium having a total thickness that is greater than zero and less than or equal to 1 millimeter see fig 2 element 7 as disclosed in paragraph [0076] a 50 microns thick foil disk, and wherein at least a portion of the data storage foil is non- rigid see paragraphs [0062] and [0073]; ; and a foil support, either built into the data storage foil or external to the data storage foil, configured to support the data storage foil during the at least one of the data read or the data write operations see paragraphs [0077] and [0078] wherein any element holding or supporting the disk is interpreted as a disk support including the spindle motor elements 13 and 29 in addition to elements 14, 16 and 17. Regarding claim 13 the reference shows method comprising: mounting a data storage foil having at least one data storage surface in a data storage system, wherein the data storage foil is an independent data storage medium having a total thickness that greater than zero and less than or equal to 1 millimeter see fig 2 element 7 as disclosed in paragraph [0076] a 50 microns thick foil disk, and wherein at least a portion of the data storage foil is non-rigid see paragraphs [0062] and [0073];  ; and providing a head configured to interact with the at least one data storage surface to carry out at least one of data read or data write operations providing a foil support, either built into the data storage foil or external to the data storage foil, configured to support the data storage foil during the at least one of the data read or the data write operations  see paragraphs [0077] and [0078] wherein any element holding or supporting the disk is interpreted as a disk support including the spindle motor elements 13 and 29 in addition to elements 14, 16 and 17. Regarding claim 17 the reference shows system comprising: a rotatable spindle see figs 1 and 2 elements 18, 28 and 29; a plurality of data storage foils mounted on the rotatable spindle see fig 2 element 7, wherein each data storage foil of the plurality of data storage foils is an independent data storage medium having a total thickness that is greater than zero and less than or equal to 1 millimeter see paragraph [0076] showing a 50 microns foil thickness, and wherein at least a portion of each data storage foil of the plurality of data storage foils is non-rigid see paragraphs [0062] and [0073]; an actuator mechanism with at least one actuator arm configured to translate see figs 1 and 2 elements 3, 4 and 11, along a length of at least one axis, among the plurality of data storage foils; ; and a foil support configured to support a data storage foil of the plurality of data storage foils during the at least one of the data read or the data write operations see paragraphs [0077] and [0078] wherein any element holding or supporting the disk is interpreted as a disk support including the spindle motor elements 13 and 29 in addition to elements 14, 16 and 17.

With respect to the limitations of claims 2  and 14see fig 2 element 7. 
With respect to the limitations of claims 3 and 15 see fig 1 elements 13 and 29.
With respect to the limitation of claim 6 see fig 2 element 7.
With respect to the limitation of claim 8 see fig 2 elements 13 and 28 wherein the disk is non removable see column 2 lines 10-15.
With respect to the limitation of claim 10 see fig 5 illustrating the airflow support.
With respect to the limitation of claim 12 see figs 1and 2 showing different first and second heads accessing different disk surfaces.
With respect to the limitation of claim 19 see fig 4 showing separator elements 14, 16 and 17.
With respect to the limitation of claim 20 see fig 4 having element 14 positioned between the disks 7.

Claim Objections
Claims 4, 5, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5968627 in fig 1 shows a foil disk having a less than one millimeter thickness.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/NABIL Z HINDI/Primary Examiner, Art Unit 2688